Citation Nr: 1450924	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-10 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a disability of the prostate to include benign prostate hypertrophy (BPH) to include as secondary to in-service herbicide exposure.  

2.  Entitlement to service connection for erectile dysfunction (ED) to include as secondary to in service herbicide exposure.  

3.  Entitlement to service connection for a headache disability, to include as secondary to in-service herbicide exposure.  

4.  Entitlement to service connection for a bilateral hand disability to include joint pain, tingling swelling and locking in the hands (bilateral hand disability), to include as secondary to in service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.  

This case is before the Board of Veterans Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.  

In March 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant s contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v Shinseki, 23 Vet App 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C F R 3 103(c)(2) nor have they identified any prejudice in the conduct of the hearing.  

In May 2014, the Board remanded the case back to the RO, via the Appeals Management Center (AMC) for additional development.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam; exposure to herbicides is presumed.
 
2.  The Veteran's BPH, ED, headaches, and bilateral hand disability are not among the diseases presumed to be secondary to in-service herbicide exposure.

3.  The Veteran's current BPH is not etiological related to service, including in-service herbicide exposure or exposure to jet fuel fumes or other volatile hydrocarbon fumes.  

4.  The Veteran's current ED is secondary to the non-service-connected BPH and not etiologically related to service, including in-service herbicide exposure or exposure to jet fuel fumes or other volatile hydrocarbon fumes.  

5.  A chronic headache disability is not etiologically related to service, to include the Veteran's in-service herbicide exposure or exposure to jet fuel fumes or other volatile hydrocarbon fumes.

6.  A bilateral hand disability is not etiologically related to service, to include the Veteran's in-service herbicide exposure or exposure to jet fuel fumes or other volatile hydrocarbon fumes.


CONCLUSIONS OF LAW

1.  BPH was not incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  ED was not incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

3.  A chronic tension headache disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

4.  A bilateral hand disability to include joint pain, tingling swelling and locking in the hands was not incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As required, upon receipt of a complete or substantially complete application for benefits, the RO sent a pre-adjudication notice letter to the Veteran in May 2010, prior to the initial adjudication of the claim in August 2010.  The letter, in accordance with 38 C.F.R. § 3.159(b)(1), informed the claimant of any information and evidence not of record (1) what is necessary to substantiate the claims; (2) what type of evidence that VA will seek to provide; and (3) and what evidence the claimant is expected to provide.  Likewise, the May 2010 letter notified the Veteran of all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  VA has obtained service treatment records, and has attempted to obtain private records identified by the Veteran as pertinent to his claims.  VA has assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions.  The Veteran was afforded an opportunity to give testimony before the Board.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The AMC substantially complied with the Board's May 2014 remand directives by requesting authorization to obtain private treatment records (to which the Veteran did not reply) and affording the Veteran multiple VA examinations to ascertain the current nature and likely etiology of the Veteran's BPH, ED, headaches, and bilateral hand disability.  The examiners provided adequate opinions based on examination of the Veteran, the Veteran's recorded history, a review of the record, and sound medical principles.  All development directed by the Board's prior remand in this case has been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


II.  Service Connection 

The Veteran asserts that service connection is warranted for BPH, ED, a headache disability, and a bilateral hand disability manifested by joint pain, tingling, swelling, and locking of the hands.  The Veteran believes these disabilities are the result of in-service herbicide exposure.   

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran served in Vietnam during the Vietnam era, and therefore his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).  

For Agent Orange exposed Veterans, the law states that there are certain diseases that are presumed to be due to in-service herbicide exposure.  The Veteran's claimed disabilities of BPH, ED, headaches, and a bilateral hand disability manifested by joint pain, tingling, swelling, and locking of the hands are not included in the list of disabilities subject to presumptive service connection as a result of Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  

To the extent that the Veteran disputes this conclusion, the effect that herbicide exposure has upon a person is the type of question that requires competent medical evidence in order to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion relating his claimed disabilities to in-service herbicide exposure.  Consequently, his contentions cannot constitute competent evidence.  38 C.F.R. § 3.159(a)(1); See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Thus, service connection is not warranted for the claimed disabilities based upon herbicide exposure and the presumptive provisions of 38 C.F.R. §§ 3.307, and 3.309(e).  No other presumptive provision(s) appears applicable to the facts of the present appeal.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In other words, the Veteran may nevertheless establish service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Insofar as the Veteran is claiming continuity of symptomatology since service, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claimed disabilities are not considered chronic diseases under 38 C.F.R. § 3.309(a).  

With respect to the issue of direct service connection, the Veteran's service treatment records do not contain entries potentially indicative of his claimed BPH, ED, headaches or a bilateral hand disability.  

Additionally, the competent medical evidence of record weighs against the claims, and this evidence outweighs the Veteran's lay statements.  

As noted, these claimed disabilities were not shown in service or for many years thereafter.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Further, the disabilities of BPH, ED, and headaches are the types of symptoms that can be readily identified without medical expertise; however, an opinion as to the etiology of the Veteran's current disabilities, including BPH, ED, headaches and a bilateral hand disability, including whether they are due to in-service herbicide exposure, requires competent medical expertise, particularly where, as here, the current disabilities are not shown in service or for years following discharge from service.  Thus, while the Veteran is competent as a lay person to describe his visible symptoms, he is not competent to attribute those symptoms to a specific current diagnosis, or otherwise relate current disabilities to Agent Orange exposure.  No competent medical opinion appears to be of record which specifically relates the Veteran's current disabilities directly to his active service.  Instead, the VA medical evidence of record weighs against the claim.  

VA examinations were conducted in July 2014.  The examiner reviewed the record, and interviewed the Veteran, who reported that he served in Vietnam for about 31/2 months, and he inhaled toxic fumes during that time.  The examiner opined that the BPH and the ED, which were both diagnosed only four years prior to the examination, were less likely as not secondary to either Agent Orange or his contact (rather brief at that) performing his MOS while in Vietnam.  The examiner further opined that the BPH and/or ED are not linked with any statistical strength to exposure (and again, in his instance, brief) to Agent Orange and/or petroleum or aromatic hydrocarbons either contactant or aerosolized.  Rather, the examiner found that the Veteran's ED was secondary to his BPH, and his BPH was due to natural progression of aging in males, and is commonly observed.  

The examiner reviewed the record, and supported his opinion by stated rationale, which cited to relevant findings documented in the record.  The examiner specifically noted that the onset of the Veteran's BPH and ED was in approximately 2010, and he did not find that there was any relationship between any in-service diagnosis or symptom, and the conditions that began long after service separation.

Likewise, the VA examiner in July 2014 made similar findings as to the etiology of the Veteran's tension headaches, which were also based on a review of the record and sound medical principles.  The Veteran reported that he sometimes experienced a brief headache approximately 15 minutes or so following the inhalation of aerosolized hydrocarbons from transporting and essentially pumping fuels into aircraft while in Vietnam for 3 1/2 months in 1965.  The Veteran did not seek medical attention for any inhalant injuries or otherwise pursuant to his MOS while in service.  The examiner noted that in later civilian years, the Veteran had sporadic headaches, but not daily.  The examiner noted that the Veteran had never had any clinical workup for the headaches, and they appeared to be tension in origin and not suggestive of vascular or migraine.  

Regarding the hands, the Veteran reportedly experienced intermittent tingling, swelling and locking of the hands, which, per the March 2013 hearing transcript, began shortly after service and has continued since that time.  However, the examiner indicated that there was no documented central nervous system disease or history of any discrete tremor-movement disorder or autoimmune inflammatory joint disease.  The examiner explained that the "locking" of the hands is more aptly described as cramping on detailed questioning during the examination, and occurs more at night.  The examiner commented that the Veteran did a lot of handling and driving, delivering parts daily.  

In conclusion, the examiner opined that the Veteran's tension headaches were less likely as not secondary to direct cutaneous or inhaled contact with volatile hydrocarbons/jet fuel or Agent Orange tanks, as the headaches were brief and self-limited following exposure in hot and humid weather and were quiescent following temporary exposure thereafter until the emergence of tension headaches later in civilian years on history and examination.  The examiner also opined that the Veteran's complaints of tingling, swelling and "locking" of the hands-fingers are less likely as not secondary to the aforesaid organic fluids-fuels while in Vietnam.  The examiner noted that the Veteran's reports of the tingling, swelling and locking were, upon questioning, vague in the year or early years following Vietnam while working in the first civilian jobs of food drive-in, service station and Venture stores and did not presently nor historically in the past suggest physically any neuropathy or anatomical problem intrinsically of the hands or fingers.  

At the time of the examination, the Veteran had bilaterally full fists and grips and completely normal reflexes throughout the bilateral upper-lower extremities and no deficits on vibratory, light touch or temperature appreciation of the hands, fingers or feet.  His gait and station were normal.  He had no evident swelling of the small joints of the fingers or thumbs or muscle atrophy of the intrinsic muscles of either hand.  No joint deformities of the thumbs or fingers were detected; and, there was no "triggering" of the small joints of the fingers of either hand.  The examiner found the Veteran's complaints regarding the hands to be subjective in nature.  The Veteran has been told by one of his private doctors that he may have a cervical disc problem.  Although the Veteran reportedly saw other doctors in the 1960's and 1970's for some complaints of the upper extremities, those records are not available, and the results are unclear if any.  Again, the examiner found that the complaints pursuant to the upper extremities are non-contiguous to his headache pattern and are subjective in nature.  

In summary, despite his contentions, the Veteran was not actually diagnosed with the current claimed disabilities until many years after service discharge.  Although the Veteran is competent to report that he had headaches in service when he was exposed to certain toxic fuels, he is not competent to find a medical connection between his in-service headaches that occurred temporarily during exposure to toxic fuels to his current chronic tension headaches that began after service.  

Moreover, the Veteran's current BPH and ED had their onset many years following discharge from service, and the competent medical evidence of record weighs against a finding of any relationship between any disease, injury or other incident of service, including herbicide exposure, and the current BPH and/or ED.  

Finally, while the Veteran is competent to report numbness, tingling, and locking (cramping) of the hands, he is not competent to opine as to any relationship between the current disability and service.  The examiner indicated that there was no evidence of an objective neuropathy and the examiner noted, not surprisingly, that the Veteran's symptoms mostly occurred at night, given that his occupation involves handling and driving, delivering parts daily.  Finally, although the Veteran reports continuity of symptoms since shortly after discharge from service, the evidence of record does not show a diagnosis of a chronic disability of the hands or any treatment contemporaneous in time to his service in the 1960's to support a link between service and the currently reported symptoms.

As previously stated, the medical evidence in this case outweighs the Veteran's lay statements.  There is no competent medical evidence to contradict the findings of the July 2014 examiner.  The examiner provided adequate rationale for the opinions based on a review of the record, examination of the Veteran, and sound medical principles.  The examiner did not rely solely on the passage of time without complaint or treatment in reaching his or the conclusions.  Rather, the passage of time without complaint or treatment was only one factor in the opinions.  The examiner relied on the objective findings in the record; i.e., the fact that the Veteran did not report, and the record did not show, any of these currently diagnosed disabilities during service, at the time of service separation, or for many years thereafter.  Therefore, the examiner concluded that the lack of symptoms at the time of service discharge, as well as the Veteran's assertions, and the passage of time between the Veteran's separation examination and initial treatment, were all factors in the opinion.  The examiner further found no medical literature linking the claimed disabilities to in-service herbicide exposure.  As previously noted, there is no competent evidence of record to suggest otherwise.  

Therefore, the preponderance of the evidence of record is against a finding that the Veteran's current BPH, ED, tension headaches and/or a bilateral hand disability manifested by pain, tingling, swelling and locking were incurred in or are otherwise directly related to his period of active service, including in-service herbicide exposure.

Accordingly, service connection for BPH, ED, tension headaches and a bilateral hand disability is not warranted.  

	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for benign prostate hypertrophy is denied.  

Service connection for erectile dysfunction is denied.  

Service connection for chronic tension headaches is denied.  

Service connection for a bilateral hand disability to include joint pain, tingling swelling and locking in the hands, is denied.  




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


